Citation Nr: 1036543	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1977.

This case was previously before the Board of Veterans' Appeals 
(Board) in January 2007 and July 2009.  Each time, it was 
remanded for further development, primarily for other issues then 
on appeal.  The issue of entitlement to a TDIU was, effectively, 
held in abeyance, pending the resolution of those other issues.  

Following the requested development, and the resolution of the 
other issues, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to a TDIU.  Thereafter, the case was returned to the 
Board for further appellate action.

After reviewing the record, however, the Board finds that still 
additional development of the record is warranted prior to 
further appellate consideration.  Therefore, the appeal is 
REMANDED to the RO via AMC.  VA will notify the Veteran if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that she is totally and permanently disabled 
due to her service-connected disabilities.  She currently has a 
combined 80 percent schedular rating due to PTSD, evaluated as 70 
percent disabling and the residuals of a neck injury, including 
cervical radiculopathy, evaluated as 40 percent disabling.

In September 2007 and May 2009, a social worker with the VA 
Western New York Healthcare System suggested that the Veteran had 
been receiving treatment through that system.  However, there are 
no records on file reflecting the Veteran's VA treatment since 
April 2005.  

Following a July 2007 VA psychiatric examination and incorporated 
social and industrial survey, the Axis I diagnoses were severe, 
chronic posttraumatic stress disorder (PTSD); recurrent, moderate 
major depressive disorder; alcohol abuse in sustained full 
remission; and dissociative identity disorder by history, with a 
stable, integrated identity reported during the past two years.  
The examiner assigned a GAF of 45, based on the Veteran's severe 
PTSD symptoms, accompanying depression and resultant occupational 
and social impairment.  During the examination, the examiner had 
noted that since service, the Veteran's psychosocial adjustment 
had been manifested by moderate occupational impairment and 
severe social impairment.  

The Veteran has not had a VA psychiatric examination since July 
2007.  In addition, she has not had VA orthopedic or neurologic 
examinations since May 2002 to determine the level of impairment 
attributable to her cervical spine disability.

In February and August 2009, respectively, the Veteran and her 
sister reported that on July 7, 2008, the Veteran had been in 
near-fatal car accident.  The evidence suggests that the accident 
took place near San Diego, California.  The Veteran reportedly 
felt that she had not received the proper care for her injuries 
or for her depression from the VA Medical Center (MC) in San 
Diego, California.  Neither the accident report nor the records 
associated with the Veteran's treatment for injuries sustained in 
that accident have been associated with the claims folder.  

In August 2010, after the AMC had returned the case to the Board, 
the Board received a statement from a VA staff psychiatrist who 
had treated the Veteran from June 2000 through March 2009.  He 
stated that the Veteran was permanently and totally disabled.  He 
listed the Veteran's diagnoses as PTSD, depression, attention 
deficit disorder, and multiple physical problems.  

In light of the foregoing, the Board finds that there may be 
outstanding evidence which could support the Veteran's claim for 
a TDIU.  Accordingly, the case is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran provide the 
location of her near-fatal traffic accident 
in July 2008.  Then, through official 
channels, request a copy of the accident 
report from the law enforcement agency who 
investigated the accident.  Such channels 
could include, but are not limited to, the 
San Diego Police Department, the San Diego 
County Sheriff's Office, and the California 
Highway Patrol.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Request that the VA Western New York 
Health Care System and the San Diego VAMC 
provide copies of the Veteran's treatment 
records, including, but not limited to, those 
dated since April 2005.  Such records should 
include, but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, and 
prescription records.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  When the actions in parts 1 and 2 have 
been completed, schedule the Veteran for a 
psychiatric examination to determine the 
level of impairment attributable solely to 
her PTSD.  All tests and studies and any 
consultations deemed necessary by the 
examiner must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand. 

The examiner must identify the manifestations 
attributable solely to the Veteran's PTSD and 
assign a differential GAF score, based solely 
on the level of impairment due to that 
disorder.  In this regard, the examiner must 
render an opinion as to the affect of the 
Veteran's PTSD on her ordinary activities, 
including, but not limited to, her ability to 
work.  

4.  When the actions in parts 1 and 2 have 
been completed, schedule the Veteran for 
orthopedic and neurologic examinations to 
determine the level of impairment 
attributable solely to her service-connected 
residuals of a neck injury, including 
cervical radiculopathy..  All tests and 
studies and any consultations deemed 
necessary by the examiners must be scheduled. 

The claims folder must be made available to 
the examiners for review in conjunction with 
the examination, and the examiners must 
acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand. 

The examiners must identify the 
manifestations attributable solely to the 
Veteran's service-connected neck disability 
and cervical radiculopathy.  In addition, 
consideration must be given to factors 
affecting functional loss, such as weakened 
movement, excess fatigability, 
incoordination, a lack of normal endurance, 
and functional loss due to pain and pain on 
use, particularly limitation of motion due to 
pain on use experienced during flare ups.  

Finally, the examiner must render an opinion, 
with complete rationale, as to the affect of 
the Veteran's neck disability on her ordinary 
activities, including, but not limited to, 
her ability to work.  
5.  When the actions in parts 1, 2, 3, and 4, 
have been completed, schedule the Veteran for 
an examination to determine whether it is at 
least as likely as not (50/50 chance) that 
the Veteran's service-connected disabilities 
preclude her from performing all forms of 
substantially gainful employment.  All tests 
and studies and any consultations deemed 
necessary by the examiner must be scheduled.  

All opinions expressed by the examiner must 
be accompanied by complete rationale.  

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand. 

6.  The Veteran must be advised of the 
importance of reporting to the above-
scheduled examinations and of the possible 
adverse consequences, to include the denial 
of her claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2009).  In the event that 
the Veteran does not report for one or more 
of the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examinations was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

7.  When the actions requested in parts 1, 2, 
3, 4, and 5 have been completed, undertake 
any other indicated development.  Then 
readjudicate the issue of entitlement to a 
TDIU.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, she 
and her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  
However, she is advised that she has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


